Citation Nr: 0812599	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to Agent Orange exposure or 
secondary to service-connected PTSD.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, including service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2004 and March 2006 rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a sleep disorder in service or for many years 
thereafter.  

2.  The currently demonstrated sleep apnea is not shown to be 
due to an event or incident of the veteran's period of active 
service or to be caused or aggravated by to service-connected 
disability.  

3.  The veteran's signs and symptoms of the service-connected 
PTSD, while productive of social isolation, irritability, 
nightmares, intrusive thoughts, and other symptoms, are not 
currently manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work relationships.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
sleep apnea due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including 
Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in April, May and August  2004,  and 
January, September, and November 2006, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims, including 
notice that a disability rating and effective date will be 
assigned if the claims are granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the applicable RO letters did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. at 45.

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
applicable January 2006 RO letter specifically informed the 
veteran that he should submit evidence showing his service-
connected disability had increased in severity and proceeded 
to suggest documents and records that would tend to 
demonstrate this worsening.  

The veteran was also afforded a Statement of the Case dated 
in September 2006 that specifically set forth what is 
required to show functional impairment, including a full 
description of the effects of the disability upon the 
person's ordinary activity and employment.  38 C.F.R. § 4.10.  
The veteran was also informed in this document of the 
requirements for evaluation of disability from mental 
disorders, 38 C.F.R. § 4.126, and specifically informed of 
the criteria for the technical evaluation of PTSD.  38 C.F.R. 
§ 4.130; Diagnostic Code 9411.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the statement of the case forwarded to him in 
September 2006.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board also concludes that the evidence indicates that the 
veteran received this document, noting that the veteran 
responded to the statement of the case by filing his 
substantive appeal the same month.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the January 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the record, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.   Further, service connection may 
be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).

Here, the veteran seeks compensation benefits for sleep 
apnea, claimed as being due to in-service Agent Orange 
exposure or secondary to service-connected PTSD.  

In this case, the record indicates that the veteran served in 
the Republic of Vietnam and may therefore be presumed to have 
been exposed to Agent Orange as a result of his service.  The 
Board, however, notes that obstructive sleep apnea is not 
among the conditions identified in 38 C.F.R. § 3.309 as 
associated with herbicide exposure.  A presumption of service 
connection for these conditions therefore is not available on 
this basis.  

Moreover, the veteran's service treatment records are 
negative for complaints of any sleep disturbance.  The 
separation examination in this regard was normal in all 
respects.  

After service, the veteran is noted to have undergone a sleep 
study in December 1999.  He was diagnosed with obstructive 
sleep apnea.  There is, however, nothing in this study or in 
other medical records indicating that this condition was 
related to his service or his service-connected PTSD.  In 
this regard, the Board notes that the veteran has been 
diagnosed with allergic rhinitis as well as obstructive sleep 
apnea and was recommended to use nasal CPAP.  He underwent a 
septal reconstruction with cartilage graft in May 2001.  

Based on the foregoing, the claim of service connection for 
obstructive sleep apnea must be denied.  Here, the veteran's 
sleep disorder was diagnosed well after his active duty 
service, and there is no competent evidence to support 
veteran's assertions that this current condition was due to 
specific event in service, to include exposure to Agent 
Orange, or otherwise caused or aggravated by service-
connected disability, to include PTSD.  

In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes in this regard that the veteran has not been 
afforded a VA examination.  Under VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of obstructive 
sleep apnea.  But there is no medical evidence indicating 
that such condition is related to the veteran's active duty 
service or service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board in this case finds that a VA examination of the veteran 
is not necessary in this case.  

On this record, the claim of service connection for sleep 
apnea must be denied.  


II. Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the service-connected PTSD is currently rated 
as 30 percent disabling under Diagnostic Code 9411.  

Under these criteria, a 30 percent evaluation is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often). chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that an 
increased evaluation in excess of 30 percent for the service-
connected PTSD is not warranted.  

In this case, the medical evidence consists of VA 
examinations in July 2004 and February 2006, as well as VA 
treatment notes and reports.  

The July 2004 VA examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination.  
The medical history was noted for the record, as was his 
military and family history.  The veteran did not have any 
legal problems after returning from Vietnam, but did start 
using alcohol and marijuana.  He stopped his drug and alcohol 
use when it nearly caused him to lose his job.  

After service, the veteran was noted to have worked for AO 
Smith for 36 years, retiring from this job in March 2001.  
The veteran never married after service, but did have two 
children.  He reported having had trouble maintaining a 
relationship with the mother of his two children and 
difficulty interacting with others and developing 
relationships.  The veteran currently saw the mother and sons 
once a week.  His primary leisure activity was taking guitar 
lessons and playing the guitar.  

Upon examination, the veteran was noted to be soft-spoken and 
able to communicate with no difficulty.  He denied any 
delusions or hallucinations.  He had appropriate eye contact 
and developed a moderate amount of rapport.  He denied having 
any current homicidal or suicidal ideation and was able to 
maintain his own personal hygiene and other basic activities 
of daily living.  He was oriented as to person, place, and 
time.  He showed a slight short-term memory difficulty 
primarily due to some anxiety, but long-term memory and 
concentration were intact.  He denied any obsessive or 
ritualistic behavior, and his rate and flow of speech were 
logical.  

The veteran denied having panic attacks but had significant 
anxiety especially when leaving his house.  He had 
significant irritability and anger, which he tended to 
express internally, but denied impulse control problems or 
assaultive behaviors.  The veteran also reported significant 
problems with sleep, with recurrent traumatic memories and 
dreams.  

The VA examiner stated that the veteran appears to suffer 
moderate to mild symptoms of PTSD with significant avoidance 
and numbing himself due to re-experiencing traumatic 
memories.  He did have a significant startle response and 
significant problems in developing ongoing appropriate 
relationships.  The veteran was diagnosed with post-traumatic 
stress disorder, mild to moderate, chronic.  He was assigned 
a GAF score of 60.  

The veteran was afforded an additional VA examination in 
February 2006.  The medical history since the last VA 
examination was noted.  The veteran stayed mostly at home 
unless he needs to go to the grocery store or an appointment.  
He indicated that he walked daily to alleviate stiffness in 
is back and legs.  He reported that several veterans that he 
met at the Vet Center called periodically, but that he does 
not initiate contact with them.  He also noted that he does 
not call his children or have regular contact with his 
siblings.  He did have regular contact with his mother until 
her death in February 2005 and went for regular guitar 
lessons on Thursdays.  

The veteran complained of having dreams every night with 
themes of falling or being chased.  He averaged a few hours 
of sleep at a time.  He reacted to loud noises by retreating 
to his bedroom to avoid being near the window.  He reported 
ongoing memories and smells of dead people from Vietnam and 
coping by not showing emotions and keeping to himself.  He 
also reported memory problems.  

Upon examination, the veteran was noted to arrive promptly 
and was neatly groomed and casually dressed.  He related well 
with the examiner, maintained eye contact, and provided 
information as requested and often spontaneously.  

There were no abnormalities in speech or motor movement, and 
the veteran was oriented in all spheres.  Cognition was 
grossly intact, and there were no hallucinations, delusions, 
or other psychotic symptoms.  His affect was mildly 
constricted, and mood was described as "keeping to myself 
and not showing emotion."  

The veteran reported having intermittent suicidal ideation 
but rejected these thoughts.  He had a quick temper but 
reported no homicidal ideation or assaultive behavior toward 
others.  There were no legal problems.  His memory problems 
were noted to reflect lapses in concentration rather than 
memory deficiency.  

The veteran exhibited fair insight into his symptoms.  His 
judgment and reliability appeared adequate.  The examiner 
indicated that the veteran continued to exhibit symptoms of 
chronic PTSD including nightmares, recurring memories, 
estrangement from others, sleep disturbance, hypervigilence, 
difficulty concentrating, irritability and related depressive 
symptoms.  

The examiner added that, in the past, the veteran's symptoms 
had decreased with medication.  The veteran was diagnosed 
with post-traumatic stress disorder, chronic, and was 
assigned a GAF score of 60.  

The veteran's VA treatment records also note treatment for 
PTSD.  These records reflect essentially the same symptoms 
noted in the veteran's VA examinations.  

With respect to the GAF scores noted in the VA examinations 
of the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60, indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on a review of the evidence, the Board finds that an 
evaluation in excess of 30 percent is not assignable given 
the medical findings in this case.  

The evidence of record indicates that the veteran has 
symptoms including interrupted sleep, nightmares, intrusive 
thoughts, anxiety, exaggerated startle response, 
irritability, and avoidance behaviors.  

The veteran reported having some suicidal ideation, but 
rejected any actual attempt, and no current suicidal or 
homicidal ideation, no panic attacks, and no current problems 
with drugs or alcohol.  In addition, the veteran was noted to 
have been steadily employed for 36 years, retiring in 2001.  

While the veteran did report social and relationship 
problems, to include problems relating to the mother of his 
children, as well as social avoidance, the veteran was also 
noted to have had a regular relationship with his mother 
before her death and weekly contact with his children until 
relatively recently.  

The veteran also was noted to take weekly guitar lessons and 
have some contact with other veterans.  Upon examination, the 
veteran was noted to be alert and cooperative, casually and 
neatly dressed.  He related well with the examiner, 
maintained eye contact, and provided information as requested 
and often spontaneously.  

There were no abnormalities in speech or motor movement, and 
the veteran was oriented in all spheres.  Cognition was 
grossly intact, and there were no hallucinations, delusions, 
or other psychotic symptoms.  Affect was mildly constricted, 
and mood was described as "keeping to myself and not showing 
emotion."  

The veteran's disability, while showing social impairment, 
irritability, nightmares, poor sleep, isolation and other 
PTSD symptoms, however, did not identify such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work relationships.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

Service connection for obstructive sleep apnea, to include as 
due to Agent Orange exposure or secondary to service-
connected PTSD, is denied.  

An increased evaluation in excess of 30 percent for the 
service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


